222 S.W.3d 344 (2007)
In the ESTATE OF Mildred Ruth DUVALL, Deceased;
Glenda L. Winkler, Randolph County Public Administrator, Personal Representative and Applicant for Letters of Administration; Phillip C. Brown; State of Missouri, Department of Social Services, Division of Medical Services, Respondents,
v.
D. Lynn DUVALL, Appellant.
No. WD 67149.
Missouri Court of Appeals, Western District.
May 22, 2007.
Daniel R. Dunham, Columbia, MO, for appellant.
Scott Templeton, Kirksville, MO, for respondent Winkler.
Phillip C. Brown, Moberly, MO, pro se.
Michael S. Kisling, Assistant Attorney General, Jefferson City, MO, for respondent Department of Social Services, Division of Medical Services.
Before THOMAS H. NEWTON, Presiding Judge, PATRICIA BRECKENRIDGE, Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
D. Lynn Duvall appeals the probate court's denial of his petition to revoke the letters of administration that were granted to Respondent Glenda Winkler, the Public Administrator of Randolph County, Missouri, regarding the estate of the decedent, Margaret Ruth Duvall. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum of the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).